 

 



Exhibit 10.6



 

EXECUTION COPY

 

AMENDMENT NO. 1

 

dated as of November 10, 2015

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 28, 2015

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of November 10, 2015 by and
among Aceto Corporation (the “Borrower”), Aceto Agricultural Chemicals
Corporation, Rising Pharmaceuticals, Inc. and Pack Pharmaceuticals, LLC
(collectively with the Borrower, the “Loan Parties”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Amended
and Restated Credit Agreement dated as of October 28, 2015 by and among the Loan
Parties, the Lenders, the Syndication Agent and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Loan Parties, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Loan Parties, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.            Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is amended to add the
following definitions thereto in the appropriate alphabetical order:

 

“2015 Convertible Notes” means the unsecured convertible senior notes due no
earlier than 2020 issued by the Borrower within sixty (60) days (or such later
date as the Administrative Agent agrees to in its reasonable discretion) after
the Amendment No. 1 Effective Date.

 

“Amendment No. 1 Effective Date” means November 10, 2015.

 

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

 

 

 

  

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Warrant Transaction”); provided that (i) the terms, conditions and covenants of
each such Swap Agreement shall be such as are customary for Swap Agreements of
such type (as determined by the board of directors of the Borrower, or a
committee thereof, in good faith), (ii) the purchase price for such Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Warrant Transaction, does not exceed the net proceeds received by the
Borrower from the issuance of the related Permitted Convertible Notes and (iii)
in the case of clause (b) above, such Swap Agreement would be classified as an
equity instrument in accordance with GAAP.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Borrower (or other securities or property
following a merger event or other change of the common stock of the Borrower),
cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder is permitted
under clause (q) of Section 6.02 and the terms, conditions and covenants of such
Indebtedness shall be such as are customary for convertible indebtedness of such
type (as determined by the board of directors of the Borrower, or a committee
thereof, in good faith).

 

“Refinancing Convertible Notes” has the meaning assigned to such term in
Section 6.14.

 

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

 

(b)           The definition of “Consolidated Adjusted EBITDA” appearing in
Section 1.01 of the Credit Agreement is amended to insert a new sentence therein
immediately following the first sentence thereof as follows:

 

 “For the avoidance of doubt, any non-cash income or loss associated with
Permitted Call Spread Swap Agreements, to the extent included in Consolidated
Net Income, will be added to or subtracted from, as applicable, Consolidated
Adjusted EBITDA.”

 

 2 

 

  

(c)           The definition of “Indebtedness” appearing in Section 1.01 of the
Credit Agreement is amended to insert a new sentence at the end thereof as
follows:

 

“Notwithstanding the foregoing, Permitted Call Spread Swap Agreements, and any
obligations thereunder, shall not constitute Indebtedness.”

 

(d)           The definition of “Swap Agreement Obligations” appearing in
Section 1.01 of the Credit Agreement is amended to insert a new sentence at the
end thereof as follows:

 

“Notwithstanding the foregoing, Permitted Call Spread Swap Agreements shall not
constitute Swap Agreement Obligations.”

 

(e)           Section 1.04 of the Credit Agreement is amended to insert a new
sentence at the end thereof as follows:

 

“For the avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Notes shall at all times be valued at the full stated principal
amount thereof and shall not include any reduction or appreciation in value of
the shares deliverable upon conversion thereof.”

 

(f)           Section 5.03(c) of the Credit Agreement is amended to delete the
reference to “and quantitative negative covenants,” appearing therein and to
replace such reference with “and quantitative negative covenants (including,
without limitation, the covenant set forth in Section 6.19, as applicable),”.

 

(g)          Section 5.08 of the Credit Agreement is amended to delete the
reference to “working capital needs, for general corporate purposes,” appearing
therein and to replace such reference with “working capital needs, for payments
of principal and/or interest due and owing by any Loan Party under any Permitted
Convertible Notes, for general corporate purposes,”.

 

(h)          Section 6.02(q) of the Credit Agreement is restated in its entirety
as follows:

 

“(q)          unsecured Indebtedness of the Borrower (including unsecured
Subordinated Indebtedness to the extent subordinated to the Secured Obligations
on terms reasonably acceptable to the Administrative Agent), to the extent not
otherwise permitted under this Section 6.02; provided that (i) both immediately
prior to and after giving effect (including pro forma effect) thereto, (1) no
Default or Event of Default shall exist or would result therefrom, and (2) the
Total Net Leverage Ratio is less than or equal to a ratio equal to (x) the
numerator of the maximum Total Net Leverage Ratio permitted under
Section 6.12(a) at such time minus 0.25 to (y) 1.00 (and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect in respect of the requirements set forth in this
clause (i), together with all relevant financial information and calculations
requested by the Administrative Agent in respect thereof), (ii) such
Indebtedness matures after (other than with respect to the 2015 Convertible
Notes, in respect of which the foregoing maturity (but not, for the avoidance of
doubt, the following scheduled amortization or scheduled payments) restriction
shall not apply), and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that neither (x) any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale or other fundamental change nor (y) any early conversion of any such
Indebtedness evidenced by Permitted Convertible Notes in accordance with the
terms thereof shall violate the foregoing restriction), (iii) such Indebtedness
is not guaranteed by any Subsidiary of the Borrower other than the Loan
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Secured Obligations on terms not less favorable to
the Lenders than the subordination terms of such Subordinated Indebtedness),
(iv) the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement and (v) the aggregate outstanding
principal amount of Indebtedness permitted by this clause (q) shall not exceed
$200,000,000 at any time;”

 

 3 

 

 



(i)            Section 6.06 of the Credit Agreement is restated in its entirety
as follows:

 

“SECTION 6.06. Loans; Investments and Acquisitions. No Loan Party will, nor will
it permit any Subsidiary to, make or commit to make any advance, loan, extension
of credit, or capital contribution to, or purchase or hold beneficially any
stock or other securities, or evidence of Indebtedness of, purchase or acquire
all or a substantial part of the assets of, make or permit to exist any interest
whatsoever in, any other Person except for (a) the ownership of stock of any
Subsidiaries existing as of the Effective Date or acquired or created after the
date hereof, provided the Loan Parties has complied with their obligations under
Section 5.09 with respect to such Subsidiary, (b) Eligible Investments,
(c) Permitted Acquisitions, (d) investments, loans or advances made on or after
the Effective Date by the Loan Parties in Subsidiaries that are not Loan Parties
in an aggregate amount not to exceed $7,500,000 at any time outstanding, (e)
investments, loans or advances made on or after the Effective Date by the Loan
Parties in Subsidiaries that are Loan Parties, (f) loans and advances to
customers, suppliers and/or vendors of any Loan Party, provided the aggregate
principal amount of all such loans and advances shall not exceed $3,000,000 at
any time outstanding, (g) investments, loans and advances by Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties, (h) the
ETC Acquisition, (i) investments in joint ventures not in excess of $10,000,000
million in the aggregate at any time outstanding; provided that if any
Investment pursuant to this clause (i) is made in any person that is not a
Subsidiary of Borrower at the date of the making of such Investment and such
person becomes a Subsidiary Guarantor after such date, such Investment shall
thereafter be deemed to cease to have been made pursuant to this clause (i), (j)
the Borrower’s entry into (including any payments of premiums in connection
therewith), and performance of obligations under, Permitted Call Spread Swap
Agreements in accordance with their terms, and (k) other investments, loans and
advances in an aggregate amount not to exceed $5,000,000 at any time
outstanding.”

 

(j)            Section 6.13 of the Credit Agreement is amended to insert a new
paragraph at the end thereof as follows:

 

“Notwithstanding the foregoing, this section 6.13 shall not apply to any direct
or indirect prepayment, redemption, repurchase, conversion, settlement,
amendment, modification, supplement or adjustment with respect to any Permitted
Convertible Notes pursuant to their terms unless such prepayment, redemption,
repurchase, conversion, settlement, amendment, modification, supplement or
adjustment results from a default thereunder or an event of the type that
constitutes an Event of Default.”

 

(k)          Section 6.14 of the Credit Agreement is amended to insert two new
paragraphs at the end thereof as follows:

 

 4 

 

  

“Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Restricted Payment; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Swap
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Swap Agreement relating to such Permitted
Convertible Note), the payment of such excess cash (any such payment, a “Cash
Excess Payment”) shall constitute a Restricted Payment notwithstanding this
clause (i); and (ii) any required payment with respect to, or required early
unwind or settlement of, any Permitted Call Spread Swap Agreement, in each case,
in accordance with the terms of the agreement governing such Permitted Call
Spread Swap Agreement shall not constitute a Restricted Payment; provided that,
to the extent cash is required to be paid under a Warrant Transaction as a
result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by the
Borrower (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash (any such payment,
a “Cash Settlement Payment”) shall constitute a Restricted Payment
notwithstanding this clause (ii). Notwithstanding the foregoing, the Borrower
may make Restricted Payments in respect of Cash Excess Payments and/or Cash
Settlement Payments so long as (1) no Default or Event of Default has occurred
and is continuing or would arise after giving effect (including giving effect on
a pro forma basis) thereto, (2) at the time of and immediately after giving
effect (including giving effect on a pro forma basis) thereto (A) the Borrower
is in compliance with the financial covenants set forth in Sections 6.12(a), (b)
and (c) and (B) (I) the Total Net Leverage Ratio is less than or equal to a
ratio equal to (x) the numerator of the maximum Total Net Leverage Ratio
permitted under Section 6.12(a) at such time minus 0.25 to (y) 1.00, and (II)
the Senior Secured Net Leverage Ratio is less than or equal to a ratio equal to
(x) the numerator of the maximum Senior Secured Net Leverage Ratio permitted
under Section 6.12(b) at such time minus 0.25 to (y) 1.00, and (3) at the time
of and immediately after giving effect (including giving effect on a pro forma
basis) thereto, the sum of Liquidity and the undrawn portion of the Revolving
Commitments at such time shall not be less than $20,000,000.

 

 5 

 

  

Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Permitted Convertible Notes by delivery of shares of the
Borrower’s common stock and/or a different series of Permitted Convertible Notes
(which series (x) matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the analogous date under the
indenture governing the Permitted Convertible Notes that are so repurchased,
exchanged or converted and (y) has terms, conditions and covenants that are no
less favorable to the Borrower than the Permitted Convertible Notes that are so
repurchased, exchanged or converted (as determined by the board of directors of
the Borrower, or a committee thereof, in good faith)) (any such series of
Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or by payment
of cash (in an amount that does not exceed the proceeds received by the Borrower
from the substantially concurrent issuance of shares of the Borrower’s common
stock and/or a Refinancing Convertible Notes plus the net cash proceeds, if any,
received by the Borrower pursuant to the related exercise or early unwind or
termination of the related Permitted Call Spread Swap Agreements pursuant to the
immediately following proviso); provided that, substantially concurrently with,
or a commercially reasonable period of time before or after, the related
settlement date for the Permitted Convertible Notes that are so repurchased,
exchanged or converted, the Borrower shall (and, for the avoidance of doubt,
shall be permitted under this Section 6.14 to) exercise or unwind or terminate
early (whether in cash, shares or any combination thereof) the portion of the
Permitted Call Spread Swap Agreements, if any, corresponding to such Permitted
Convertible Notes that are so repurchased, exchanged or converted.”

 

(l)            A new Section 6.19 is added to the Credit Agreement immediately
following Section 6.18 of the Credit Agreement as follows:

 

“SECTION 6.19. Minimum Liquidity. So long as the 2015 Convertible Notes remain
outstanding, during the period commencing on the date that occurs 181 days prior
to the maturity date of the 2015 Convertible Notes (the “2015 Convertible
Maturity Date”) and ending on the 2015 Convertible Maturity Date, the Loan
Parties shall not permit the sum of Liquidity and the undrawn portion of the
Revolving Commitments to be less than the Required Amount; provided, however,
that the Borrower shall not be required to comply with this Section 6.19 if it
shall have demonstrated to the reasonable satisfaction of the Administrative
Agent (acting in consultation with the Required Lenders) that the Borrower has
made and shall maintain alternative arrangements (such as, without limitation,
binding refinancing commitments or satisfactory hedging arrangements) to provide
for the repayment and/or refinancing in full of the 2015 Convertible Notes on or
prior to the 2015 Convertible Maturity Date. As used herein, “Required Amount”
means, at any time, the sum of (x) the aggregate outstanding principal amount of
the 2015 Convertible Notes at such time and (y) $20,000,000.”

 

(m)          Clause (e) of Article VII of the Credit Agreement is restated in
its entirety as follows:

 

“(e)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice but after the expiration of any
applicable grace or cure periods provided for in the applicable agreement or
instrument under which such Indebtedness was created) the holder or holders of
any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any redemption, exchange, repurchase,
conversion or settlement with respect to any Permitted Convertible Notes, or
satisfaction of any condition giving rise to or permitting the foregoing,
pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Borrower nor
any of its Affiliates is the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Call Spread Swap Agreement;”

 

 6 

 

 

 

(n)          Clause (k) of Article VII of the Credit Agreement is restated in
its entirety as follows:

 

“(k)          (i) a Change of Control shall have occurred or (ii) the occurrence
of a “Fundamental Change” and/or “Make-Whole Fundamental Change” (each howsoever
defined) under any indenture governing Permitted Convertible Notes;”

 

2.            Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the following conditions precedent:

 

(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties, the Required Lenders, the Issuing
Banks, the Swingline Lender and the Administrative Agent.

 

(b)           The Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
out-of-pocket expenses (including, to the extent invoiced, reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the Loan Documents and required to be paid pursuant to the Credit
Agreement.

 

3.             Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants as follows:

 

(a)           This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their terms except to the
extent that enforcement may be limited by applicable bankruptcy, reorganization,
moratorium, insolvency and similar laws affecting creditors’ rights generally or
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.

 

(b)          As of the date hereof and after giving effect to the terms of this
Amendment, (i) the representations and warranties of the Loan Parties set forth
in the Loan Documents, as amended hereby, are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) with the same effect as
though made on and as of the date of this Amendment (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date) and (ii) no Default or Event of Default has occurred and is
continuing.

 

4.             Reference to and Effect on the Credit Agreement.

 

(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)           Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect.

 

 7 

 

  

(c)           Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)           This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 

5.            Consent and Reaffirmation. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, each of the
undersigned Loan Parties consents to the Amendment and reaffirms the terms and
conditions of the Credit Agreement, the Security Agreement, the Pledge Agreement
and any other Loan Document executed by it and acknowledges and agrees that the
Credit Agreement, the Security Agreement, the Pledge Agreement and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

 

6.             Governing Law. This Amendment shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the State
of New York.

 

7.            Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.            Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  ACETO CORPORATION,   as the Borrower         By: /s/ Salvatore Guccione



  Name: Salvatore Guccione   Title: Chief Executive Officer

 

  ACETO AGRICULTURAL CHEMICALS CORPORATION,   as a Loan Party         By: /s/
Douglas Roth



  Name: Douglas Roth   Title: Secretary

 

  RISING PHARMACEUTICALS, INC.,   as a Loan Party         By: /s/ Douglas Roth



  Name: Douglas Roth   Title: Secretary

 

  PACK PHARMACEUTICALS, LLC,   as a Loan Party       By: /s/ Douglas Roth



  Name: Douglas Roth   Title: Secretary

 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation



 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as an Issuing Bank and as Administrative Agent         By: /s/ Eileen
Van der Waag



  Name: Eileen Van der Waag   Title: Authorized Officer

 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   individually as a Lender and as an
Issuing Bank         By: /s/ Michael Zick



  Name: Michael Zick   Title: Vice President

 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

  CITIBANK, N.A.,   as a Lender         By: /s/ Stuart N. Berman



  Name: Stuart N. Berman   Title: Vice President

 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 

 

 

 

  CAPITAL ONE NATIONAL ASSOCIATION,   as a Lender         By: /s/ Paul Darrigo



  Name: Paul Darrigo   Title: Senior Vice President

 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of October 28, 2015

Aceto Corporation

 



  

 

 

  